Citation Nr: 0203943	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  99-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than October 7, 
1998, for a total rating for compensation purposes based on 
unemployability.



REPRESENTATION

Appellant represented by:	Samuel L. Hart, attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1992.  He served in the PGW (Persian Gulf War) in the 
Southwest Asia theater of operations from January 31 to April 
12, 1991, from April 15 to June 5, 1991, and from March 30 to 
June 30, 1992.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that granted the veteran a 
total rating for compensation purposes based on 
unemployability, effective from October 7, 1998.  In a 
January 2001 decision, the Board denied the appeal.

The veteran appealed the January 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Samuel L. Hart, attorney, to represent him 
before the Court.  In an April 2001 order, the Court granted 
an April 2001 unopposed motion from the counsel for the VA 
Secretary to vacate and remand the January 2001 Board 
decision for readjudication with consideration of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)).

In a July 2001 letter, the Board asked the veteran's attorney 
whether he would represent the veteran before the VA and, if 
so, to submit documents showing his authorization to do so.  
He was also advised of the veteran's right to submit 
additional argument and/or evidence.  Subsequently, the 
attorney submitted documents showing his authority to 
represent the veteran before VA.  The attorney also submitted 
additional argument and evidence, and notified the Board that 
the veteran did not waive initial consideration of the 
additional evidence by the RO.  The case will be remanded, in 
part because 38 C.F.R. § 20.1304 (2001) had not been amended 
at the time waiver was declined.



REMAND

Copies of the April 2001 unopposed motion from the counsel 
for the VA Secretary, the April 2001 Court order, and the 
arguments and evidence submitted by the attorney have been 
placed in the veteran's claims folder.  After review of the 
record and Court instructions, it is the determination of the 
Board that additional evidentiary development and 
adjudicative action is required, as detailed below.

In a letter dated in January 2002, the attorney argued that 
the veteran was only marginally employed prior to October 7, 
1998, and requested an effective date earlier than October 7, 
1998, for the total rating for compensation.  He also argued 
that the veteran's case presented an exceptional disability 
picture as to render impractical the application of the 
regular schedular standards and requested referral of the 
case to the VA Director of Compensation and Pension Service 
for the grant of an effective date earlier than October 7, 
1998, for the total rating based on extra schedular 
consideration.

In the January 2002 letter, the attorney also requested 
service connection for an undiagnosed illness manifested by 
signs or symptoms involving the skin, and an undiagnosed 
illness manifested by gastrointestinal signs or symptoms.  
These claims are referred to the RO for appropriate action.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and his 
representative to (a) identify any 
sources of treatment (VA or non-VA) or 
examination (not already considered) for 
service-connected disabilities since 
separation from service and (b) provide 
documentation to establish that the 
veteran's income prior to October 7, 
1998, was below the poverty level for one 
person.  See 38 C.F.R. § 4.16(a) (2001).  
After obtaining any needed release forms 
from the veteran, the RO should then 
directly contact the medical sources and 
obtain copies of all records not already 
on file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

3.  After the above development, the RO 
should adjudicate the claim for an 
effective date earlier than October 7, 
1998, for a total rating for compensation 
purposes based on unemployability.  The 
review of this latter claim should 
reflect consideration of the provisions 
of 38 C.F.R. § 4.16(a) concerning 
marginal employment and 38 C.F.R. 
§ 4.16(b) concerning extra-schedular 
entitlement.

4.  If action remains adverse to the 
veteran on the claim for an earlier 
effective date for the total rating for 
compensation based on unemployability, he 
should be sent an appropriate 
supplemental statement of the case.  The 
veteran and his attorney should be 
afforded the opportunity to respond 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




